Citation Nr: 1042683	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for 
service-connected degenerative disc disease and spondylosis of 
the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from March 1982 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection and assigned a 10 percent disability 
rating effective October 1, 2004, the day following the Veteran's 
retirement from service.  

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is in the claims file.  

The issues of: (1) whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD) and 
(2) entitlement to a dependency allowance have been raised 
by the record.  In this regard, the Board observes that 
the Veteran submitted a written statement dated in June 
2010 wherein he requested to reopen his previously 
disallowed claim of service connection for PTSD.  He also 
requested consideration of a claim for entitlement to a 
dependency allowance.  See VA Form 21-4138 and the letter 
from the Veteran's representative, both dated in June 
2010.  However, neither issue has been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

Tthe Veteran was afforded a medical examination in February 2005 
in connection with his service connection claim for a low back 
disorder.  However, he indicated at his January 2010 Travel Board 
hearing that his low back disability had worsened since the VA 
medical examination, because he had decreased range of motion in 
his back and had been diagnosed with lumbar radiculopathy in 
February 2009.  See hearing transcript, at pages 20-21.  He also 
indicated that he was scheduled to receive outpatient injections 
in the upcoming weeks to treat his back pain.  See hearing 
transcript, at page 19.  The most recent VA treatment records 
pertaining to the Veteran's treatment for his low back disability 
are dated in March 2009.  

Governing regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior examinations 
and treatment as well as to provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for 
Veterans Claims has held that an appeal from the initial 
assignment of a disability rating, such as this case, requires 
consideration of the entire time period involved and contemplates 
staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Thus, in light of the foregoing, the Board finds that a remand 
for a more contemporaneous medical examination to assess the 
current low back disability is warranted in this case.  38 
U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Moreover, the Veteran's VA treatment records pertaining to 
treatment for his low back from March 2009 to the present should 
be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment 
records at the VAMC Loma Linda pertaining to 
any treatment the Veteran has received for 
low back disability from March 2009 to the 
present.  If no records are available, make 
specific note of that fact in the claims file 
and include a memorandum of unavailability, 
which documents all efforts at obtaining the 
evidence, in the record and follow the 
procedures outlined in 38 C.F.R. § 3.159(e), 
if appropriate.

2.  Thereafter, schedule the Veteran for an 
appropriate medical examination to determine 
the current level of severity of his low back 
disability.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction with 
the requested examination.  The examiner 
should indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should do the following:  

a.  Identify all current low back 
disorders, to include degenerative disk 
disease and any associated neurological 
impairment, to include radiculopathy.

b.  Upon appropriate physical examination, 
address the extent of back disability 
present as supported by current medical 
findings and the medical record.

c.  Address the Veteran's complaints 
referable to the low back disorder, and 
any other relevant evidence.  If his 
complaints of symptoms or impairments in 
functioning associated with his low back 
disorder are inconsistent with or 
unexplainable by physical findings, the 
examiner should so state, and should 
provide an explanation of any such 
inconsistencies, and should state and 
explain any resulting conclusions as to 
the actual level of pain and level of work 
impairment or functional impairment due to 
low back disability.  Address the extent 
to which disability complained of by the 
Veteran is supportable by the medical 
evidence.

d.  Address factors discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), of pain on 
undertaking motion, fatigue, weakness, 
and/or incoordination.  Explain any 
findings of additional limitation of 
motion or limitation of functional use 
with repetitive motion due to any of these 
factors, and reconcile these with other 
pertinent findings.

e.  Note and address any nonorganic 
findings, psychogenic overlay, Waddle 
signs, etc.  Address how these may (or may 
not) be reconciled with your findings upon 
physical examination including ranges of 
motion, pain on motion, and further 
limitations, including the DeLuca factors.  
The examiner is advised, in this regard, 
that recent Court cases have implicitly 
required the Board to directly address of 
the credibility of the Veteran, in order 
to weigh the Veteran's symptom complaints 
in the Board's consideration of evidence 
to support disability claims.  Hence, the 
medical support for or against the 
credibility of the Veteran in his 
assertions related to disability must be 
addressed.

f.  Note and explain findings on straight-
leg raising, including any discrepancies 
found between straight-leg raising in the 
inclined and seated positions.  Address 
the relevance of these findings and any 
other findings which may reflect upon 
radiculopathy and/or complained-of 
radiculopathy.  Also address medical 
findings which may support the Veteran's 
complaints.

g.  Discuss what disability and level of 
disability associated with the Veteran's 
low back disability is consistent with the 
objective medical evidence.

h.  If any opinion and supporting 
rationale cannot be provided without 
medically unsound guesswork or judgment 
based upon mere conjecture, clearly 
explain why this is so for each opinion 
not provided for this reason.

i.  Distinguish to the extent possible 
between symptomatology resulting from the 
Veteran's service-connected low back 
disability and any non-service-connected 
disorders which may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, so state in the examination 
report.

3.  After any additional notification and/or 
development deemed necessary is undertaken, 
the claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does 
not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

